DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated April 18, 2022 in which claims 1, 3, 7, 8, 10, 14, 15, 17, 19, and 20 have been amended and claims 2, 5, 9, 12, and 16 are canceled. Therefore, claims 1, 3-4, 6-8, 10-11, 13-15, and 17-20 are currently pending in the application.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-8, 10-11, 13-15, and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
receiving, with at least one processor of a transaction service provider system in a transaction processing network, from a requesting system in the transaction processing network, an account verification request, wherein the account verification request is associated with an account identifier, wherein the account identifier is associated with account data, and 
wherein the account verification request does not include a transaction amount;
communicating, with the at least one processor of the transaction service provider system in the transaction processing network, to a verification system in the transaction processing network, the account verification request;
receiving, with the at least one processor of the transaction service provider system in the transaction processing network, from the verification system in the transaction processing network, an account verification response corresponding to the account verification request, wherein the account verification response is associated with a zero or null amount account verification process and includes an indication that the account identifier is valid or active without providing an indication associated with an account balance and/or an ability of an account associated with the account identifier to be used for payment of a particular transaction amount;
predicting, with the at least one processor of the transaction service provider system in the transaction processing network, based on the account data, (i) a probability score including a probability of a future transaction associated with the account identifier being authorized and (ii) a preferred billing date associated with a probability of the future transaction associated with the account identifier being authorized on that preferred billing date;
modifying, with the at least one processor of the transaction service provider system in the transaction processing network, the account verification response by one of: (i) inserting the probability score and the preferred billing date within an existing packet of the account verification response or in an additional header of the account verification response and (ii) appending the probability score and the preferred billing date to an end of the account verification response; and
communicating, with the at least one processor of the transaction service provider system in the transaction processing network, to the requesting system in the transaction processing network, the modified account verification response, wherein an authorization retry attempt for a previously declined transaction associated with the account identifier is scheduled in the transaction processing network based on the preferred billing date.

The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers an account verification process, which is a fundamental economic practice and a commercial interaction.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “processor”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “processor” language; “receiving”, “predicting”, and “communicating” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 1:  but for the generically recited computer language, receiving, with at least one processor of a transaction service provider system in a transaction processing network, from a requesting system in the transaction processing network, an account verification request, wherein the account verification request is associated with an account identifier, wherein the account identifier is associated with account data, wherein the account verification request does not include a transaction amount in the context of the claimed invention encompasses one or more people manually receiving an account verification request, wherein the account verification request is associated with an account identifier, wherein the account identifier is associated with account data.
but for the generically recited computer language, communicating, with the at least one processor of the transaction service provider system in the transaction processing network, to a verification system in the transaction processing network, the account verification request, in the context of the claimed invention encompasses one or more people manually communicating the account verification request.
but for the generically recited computer language, receiving, with the at least one processor of the transaction service provider system in the transaction processing network, from the verification system in the transaction processing network, an account verification response corresponding to the account verification request, wherein the account verification response is associated with a zero or null amount account verification process and includes an indication that the account identifier is valid or active without providing an indication associated with an account balance and/or an ability of an account associated with the account identifier to be used for payment of a particular transaction amount, in the context of the claimed invention encompasses one or more people manually receiving an account verification response corresponding to the account verification request, wherein the account verification response is associated with a zero or null amount account verification process and includes an indication that the account identifier is valid or active without providing an indication associated with an account balance and/or an ability of an account associated with the account identifier to be used for payment of a particular transaction amount.
but for the generically recited computer language, predicting, with the at least one processor of the transaction service provider system in the transaction processing network, based on the account data, (i) a probability score including a probability of a future transaction associated with the account identifier being authorized and (ii) a preferred billing date associated with a probability of the future transaction associated with the account identifier being authorized on that preferred billing date, in the context of the claimed invention encompasses one or more people manually predicting based on the account data, (i) a probability score including a probability of a future transaction associated with the account identifier being authorized and (ii) a preferred billing date associated with a probability of the future transaction associated with the account identifier being authorized on that preferred billing date.
but for the generically recited computer language, modifying, with the at least one processor of the transaction service provider system in the transaction processing network, the account verification response by one of: (i) inserting the probability score and the preferred billing date within an existing packet of the account verification response or in an additional header of the account verification response and (ii) appending the probability score and the preferred billing date to an end of the account verification response, in the context of the claimed invention encompasses one or more people manually modifying the account verification response by one of: (i) inserting the probability score and the preferred billing date within an existing packet of the account verification response or in an additional header of the account verification response and (ii) appending the probability score and the preferred billing date to an end of the account verification response.
but for the generically recited computer language, communicating, with the at least one processor of the transaction service provider system in the transaction processing network, to the requesting system in the transaction processing network, the modified account verification response, wherein an authorization retry attempt for a previously declined transaction associated with the account identifier is scheduled in the transaction processing network based on the preferred billing date, in the context of the claimed invention encompasses one or more people manually communicating the modified account verification response, wherein an authorization retry attempt for a previously declined transaction associated with the account identifier is scheduled in the transaction processing network based on the preferred billing date.
Claim 3:  but for the generically recited computer language, further comprising: receiving, with the at least one processor of the transaction service provider system in the transaction processing network from the requesting system in the transaction processing network, an amount associated with the future transaction and a time associated with the future transaction, wherein predicting the at least one of: (i) the probability score and (ii) the preferred billing date is further based on the amount associated with the future transaction and the time associated with the future transaction, in the context of the claimed invention encompasses one or more person manually receiving an amount associated with the future transaction and a time associated with the future transaction, wherein predicting the at least one of: (i) the probability score and (ii) the preferred billing date is further based on the amount associated with the future transaction and the time associated with the future transaction.

Claims 8 and 15 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 9 and 16 are substantially similar to claim 2, thus, they are rejected on similar grounds.
Claims 10 and 17 are substantially similar to claim 3, thus, they are rejected on similar grounds.
Claims 11 and 18 are substantially similar to claim 4, thus, they are rejected on similar grounds.
Claim 12 is substantially similar to claim 5, thus, it is rejected on similar grounds.
Claims 13 and 19 are substantially similar to claim 6, thus, they are rejected on similar grounds.
Claims 14 and 20 are substantially similar to claim 7, thus, they are rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “processor”, to perform the “receiving”, “predicting”, and “communicating”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor”, to perform the “receiving”, “predicting”, and “communicating” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 4, 6, 7, 11, 13, 14, 18, 19, and 20 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1, 3-4, 6-8, 10-11, 13-15, and 17-20 are not patent eligible.

Response to Arguments
Applicant’s arguments filed on April 18, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1, 3-4, 6-8, 10-11, 13-15, and 17-20, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea “because the claims are directed to an improved system architecture for implementing recurring billing in payment processing networks.”
Examiner disagrees, however, and notes that the Method of Organizing Human Activity in this application covers an account verification process, which is a fundamental economic practice and a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
	Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues that the “practical application here is the modification of an account verification response to a $0 or null amount account verification process using a particular account verification network architecture by (i) inserting the probability score and the preferred billing date within an existing packet of the account verification response or an additional header of the account and (ii) appending the probability score and the preferred billing date to an end of the account verification response, thereby enabling an authorization retry attempt for a previously declined transaction associated with the account identifier to be scheduled for the preferred billing date rather than consuming excessive payment processing network resources using conventional retry strategies.
	Examiner disagrees, however, and notes that, here the additional elements of the computer system - a “processor” - to perform the “receiving”, “predicting”, and “communicating”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue covers an account verification process, which is a fundamental economic practice and a commercial interaction.  The claims invoke the “processor” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application.  (MPEP 2106.05 (f))

With respect to Applicant’s arguments as to the §§ 112, 102, and 103 rejections for now pending claims 1, 3-4, 6-8, 10-11, 13-15, and 17-20, Examiner notes that the rejections are withdrawn in light of the amended claims.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI  can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693